By the Court.
The judgment of the Superior Court was defended on the authority of Hawley v. Castle, (a) and Porter v. Warner, (b) which cases are directly in point; but there appears no sufficient reason to warrant those decisions. The omission in this declaration is, at most, only matter of form; and such a defect is never regarded after verdict. But there is no defect even in point of form. The declaration once demands the seizin of the land, and it concludes with a demand of damages and costs. The declaration, therefore, is apt to the purpose in view, and sufficiently clear and certain, both to a common and legal intent.
The most approved English forms from Lilly’s Entries, and the Pleader’s Assistant, so far as they apply to this declaration, justify it; and the declarations in the actions of debt and ejectment, with respect to the present question, are somewhat analogous.
*136On the general principles of lav.', therefore, and the most approved precedents, the declaration in question is good s and, consequently, the judgment of the Superior Court is erroneous.

 Kirby 218.


 1 Root 488.